DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021; 12/23/2021; 08/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20170034525 A1) in view of Yamanashi (US 20090094024 A1).

Regarding claim 1, Sato teaches a transmission device, comprising: processing circuitry configured to: 
encode image data of each picture of a base layer to generate a first encoded stream (Fig. 17: 1a Base layer encoding section); 
encode image data of each picture of an enhanced layer to generate a second encoded stream (Fig. 17: 1b enhancement layer encoding section); 
generate a container that includes the first encoded stream, the second encoded stream,  and dynamic range metadata (Fig. 17: The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers [0234]. The multiplexing section 3 multiplexes an encoded stream of the base layer generated by the BL encoding section 1a and an encoded stream of at least one enhancement layer generated by the EL encoding section 1b to generate a multilayer multiplexed stream. [0233]), 
the dynamic range metadata including dynamic range conversion information for converting a dynamic range of the enhanced image data (The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0234]); and 
transmission circuitry configured to transmit the container ([0253] As described above, an encoded stream of each layer contained in a multiplexed stream can be transmitted via a different communication channel for each layer).
Sato does not teach the following limitations, however, in an analogous art, Bordes teaches the container includes layer information (The reconstructed BL picture is stored in the BL Decoded Picture Buffer (BL DPB, 120). When necessary, appropriate inter-layer processing is applied to the reconstructed BL picture to obtain an inter-layer reference picture, using an inter-layer processing module 130. [0027]);
the layer information being for generating enhanced image data based on the first encoded stream and the second encoded stream ([0027] The ILR picture is then placed in the EL Decoded Picture Buffer (EL DPB, 150) as a reference picture. The enhancement layer video is encoded, for example, using an HEVC encoder (140), based on the EL temporal reference pictures and the ILR pictures.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bordes and apply them to Sato. One would be motivated as such as to improve the subjective quality of the reconstructed enhancement layer video (Bordes: [0038]).

Regarding claim 2, Sato in view of Bordes teaches the transmission device according to claim 1. Bordes teaches wherein the processing circuitry is further configured to: insert the layer information into the first encoded stream or the second encoded stream (Fig. 1: 130 and 150). The same motivation used to combine Sato in view of Bordes in claim 1 is applicable.

Regarding claim 3, Sato in view of Bordes teaches the transmission device according to claim 1. Sato teaches wherein the dynamic range metadata further includes color gamut information for converting a color gamut of the enhanced image data (The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0234]).

Regarding claim 5, Sato in view of Bordes teaches the transmission device according to claim 1. Sato teaches wherein the processing circuitry is further configured to: insert the dynamic range metadata into the second encoded stream (The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0234] Fig. 17 1b).

Regarding claim 10, Sato teaches a reception device, comprising: 
reception circuitry configured to receive a container that includes a first encoded stream, a second encoded stream, and dynamic range metadata, the first encoded stream including encoded image data of each picture of a base layer ([0236] FIG. 18 is a block diagram showing a schematic configuration of an image decoding device 60 according to an embodiment supporting scalable video coding. Referring to FIG. 18, the image decoding device 60 includes a demultiplexing section 5, a base layer (BL) decoding section 6a, an enhancement layer (EL) decoding section 6b, and a common memory 7.), 
the second encoded stream including encoded image data of each picture of an enhanced layer ([0237] The demultiplexing section 5 demultiplexes a multilayer multiplexed stream into an encoded stream of the base layer and an encoded stream of at least one enhancement layer.), 
the dynamic range metadata including dynamic range conversion information for converting a dynamic range of the enhanced image data (The EL decoding section 6b includes a weighted (WP) prediction section 95b. The WP prediction section 95b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0238]); and 
processing circuitry ([0190] The control unit 910 includes a processor such as a CPU and a memory such as a RAM and a ROM.) configured to: 
generate the enhanced image data according to the first encoded stream and the second encoded stream on a basis of the layer information (Fig. 18: enhancement layer image); and 
convert the dynamic range of the enhanced image data on a basis of the dynamic range metadata (The EL decoding section 6b includes a weighted (WP) prediction section 95b. The WP prediction section 95b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0238]).
Sato does not teach the following limitations, however, in an analogous art, Bordes teaches reception circuitry configured to receive a container that includes layer information(The reconstructed BL picture is stored in the BL Decoded Picture Buffer (BL DPB, 120). When necessary, appropriate inter-layer processing is applied to the reconstructed BL picture to obtain an inter-layer reference picture, using an inter-layer processing module 130. [0027]); and the layer information being for generating enhanced image data based on the first encoded stream and the second encoded stream ([0027] The ILR picture is then placed in the EL Decoded Picture Buffer (EL DPB, 150) as a reference picture. The enhancement layer video is encoded, for example, using an HEVC encoder (140), based on the EL temporal reference pictures and the ILR pictures.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bordes and apply them to Sato. One would be motivated as such as to improve the subjective quality of the reconstructed enhancement layer video (Bordes: [0038]).

Regarding claim 11, Sato in view of Bordes teaches the reception device according to claim 10. Bordes teaches wherein the layer information is inserted into the first encoded stream or the second encoded stream (Fig. 1: 130 and 150). The same motivation used to combine Sato in view of Bordes in claim 10 is applicable.

Regarding claim 12, Sato in view of Bordes teaches the reception device according to claim 10. Sato teaches wherein the dynamic range metadata further includes color gamut information for converting a color gamut of the enhanced image data (The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0234]).

Regarding claim 14, Sato in view of Bordes teaches the reception device according to claim 10. Sato teaches wherein the processing circuitry is further configured to: insert the dynamic range metadata into the second encoded stream (The EL encoding section 1b includes a weighted (WP) prediction section 45b. The WP prediction section 45b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0234] Fig. 17 1b).

Regarding claim 19, Sato teaches a reception method, comprising: 
receiving, by reception circuitry of a reception device, a container that includes a first encoded stream, a second encoded stream, and dynamic range metadata, the first encoded stream including encoded image data of each picture of a base layer ([0236] FIG. 18 is a block diagram showing a schematic configuration of an image decoding device 60 according to an embodiment supporting scalable video coding. Referring to FIG. 18, the image decoding device 60 includes a demultiplexing section 5, a base layer (BL) decoding section 6a, an enhancement layer (EL) decoding section 6b, and a common memory 7.), 
the second encoded stream including encoded image data of each picture of an enhanced layer ([0237] The demultiplexing section 5 demultiplexes a multilayer multiplexed stream into an encoded stream of the base layer and an encoded stream of at least one enhancement layer.), 
the dynamic range metadata including dynamic range conversion information for converting a dynamic range of the enhanced image data (The EL decoding section 6b includes a weighted (WP) prediction section 95b. The WP prediction section 95b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0238]); and 
generating the enhanced image data according to the first encoded stream and the second encoded stream on a basis of the layer information (Fig. 18: enhancement layer image); and 
converting the dynamic range of the enhanced image data on a basis of the dynamic range metadata (The EL decoding section 6b includes a weighted (WP) prediction section 95b. The WP prediction section 95b executes the weighted prediction for the color gamut conversion or the dynamic range conversion between layers. [0238]).
Sato does not teach the following limitations, however, in an analogous art, Bordes teaches reception circuitry configured to receive a container that includes layer information(The reconstructed BL picture is stored in the BL Decoded Picture Buffer (BL DPB, 120). When necessary, appropriate inter-layer processing is applied to the reconstructed BL picture to obtain an inter-layer reference picture, using an inter-layer processing module 130. [0027]); and the layer information being for generating enhanced image data based on the first encoded stream and the second encoded stream ([0027] The ILR picture is then placed in the EL Decoded Picture Buffer (EL DPB, 150) as a reference picture. The enhancement layer video is encoded, for example, using an HEVC encoder (140), based on the EL temporal reference pictures and the ILR pictures.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bordes and apply them to Sato. One would be motivated as such as to improve the subjective quality of the reconstructed enhancement layer video (Bordes: [0038]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bordes further in view of Yahata (US 20170018291 A1).

Regarding claim 4, Sato in view of Bordes teaches the transmission device according to claim 1. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, Yahata teaches wherein the dynamic range conversion information includes conversion type information indicating a type of dynamic range conversion (the first attribute information further indicates the type of the second dynamic range. That is to say, the HDR_type in the first attribute information indicates the type of HDR. [0366]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yahata and apply them to Sato in view of Bordes. One would be motivated as such as data can be decoded and played smoothly during non-normal playback, such as fast-forward and fast-rewind while playing the DVD. (Yahata: [0073]).

Regarding claim 13, Sato in view of Bordes teaches the reception device according to claim 10. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, Yahata teaches wherein the dynamic range conversion information includes conversion type information indicating a type of dynamic range conversion (the first attribute information further indicates the type of the second dynamic range. That is to say, the HDR_type in the first attribute information indicates the type of HDR. [0366]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yahata and apply them to Sato in view of Bordes. One would be motivated as such as data can be decoded and played smoothly during non-normal playback, such as fast-forward and fast-rewind while playing the DVD. (Yahata: [0073]).


Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bordes further in view of Hannuksela (US 20190297339 A1).

Regarding claim 7, Sato in view of Bordes teaches the transmission device according to claim 1. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, Hannuksela teaches wherein the processing circuitry is further configured to: insert the dynamic range metadata into a metafile having meta information regarding the first encoded stream and the second encoded stream (It needs to be understood that in addition to or instead of a bitstream, the indications may be included into or decoded from a container file and/or a media description, such as the Media Presentation Description (MPD) for Dynamic Adaptive Streaming over HTTP (DASH) or in the Session Description Protocol (SDP) describing an RTP session or stream. [0364]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hannuksela and apply them to Sato in view of Bordes. One would be motivated as such to improve the quality of the output video before passing it for display and/or storing it as prediction reference for the forthcoming frames in the video sequence. (Hannuksela: [0132]).

Regarding claim 8, Sato in view of Bordes and Hannuksela teaches the transmission device according to claim 7. Hannuksela teaches wherein the metafile includes an MPD (Media Presentation Description) file (It needs to be understood that in addition to or instead of a bitstream, the indications may be included into or decoded from a container file and/or a media description, such as the Media Presentation Description (MPD) for Dynamic Adaptive Streaming over HTTP (DASH) or in the Session Description Protocol (SDP) describing an RTP session or stream. [0364]). The same motivation used to combine Sato in view of Bordes and Hannuksela in claim 7 is applicable.

Regarding claim 16, Sato in view of Bordes teaches the reception device according to claim 10. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, Hannuksela teaches wherein the dynamic range metadata is inserted into a metafile having meta information regarding the first encoded stream and the second encoded stream (It needs to be understood that in addition to or instead of a bitstream, the indications may be included into or decoded from a container file and/or a media description, such as the Media Presentation Description (MPD) for Dynamic Adaptive Streaming over HTTP (DASH) or in the Session Description Protocol (SDP) describing an RTP session or stream. [0364]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hannuksela and apply them to Sato in view of Bordes. One would be motivated as such to improve the quality of the output video before passing it for display and/or storing it as prediction reference for the forthcoming frames in the video sequence. (Hannuksela: [0132]).

Regarding claim 17, Sato in view of Bordes and Hannuksela teaches the reception device according to claim 16. Hannuksela teaches wherein the metafile includes an MPD (Media Presentation Description) file (It needs to be understood that in addition to or instead of a bitstream, the indications may be included into or decoded from a container file and/or a media description, such as the Media Presentation Description (MPD) for Dynamic Adaptive Streaming over HTTP (DASH) or in the Session Description Protocol (SDP) describing an RTP session or stream. [0364]). The same motivation used to combine Sato in view of Bordes and Hannuksela in claim 16 is applicable.


Claims 9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bordes further in view of OH (US 20160295220 A1).

Regarding claim 9, Sato in view of Bordes teaches the transmission device according to claim 1. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, OH teaches wherein the dynamic range of the enhanced image data is standard dynamic range (SDR), and the dynamic range of the enhanced image data is converted from the SDR to high dynamic range (HDR) on a basis of the dynamic range metadata (hdr_sdr_transition_flag may be a flag indicating whether this video data transitions from HDR to SDR. sdr_hdr_transition_flag may be a flag indicating whether this video data transitions from SDR to HDR. sdr_compatibility_flag may be a flag indicating whether this video data is compatible with an SDR decoder or an SDR display [0449].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of OH and apply them to Sato in view of Bordes. One would be motivated as such to display a video service based on a wide color gamut on a display apparatus regardless of the display apparatus. (OH: [0021]).

Regarding claim 18, Sato in view of Bordes teaches the reception device according to claim 10. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, OH teaches wherein the dynamic range of the enhanced image data is standard dynamic range (SDR), and the dynamic range of the enhanced image data is converted from the SDR to high dynamic range (HDR) on a basis of the dynamic range metadata (hdr_sdr_transition_flag may be a flag indicating whether this video data transitions from HDR to SDR. sdr_hdr_transition_flag may be a flag indicating whether this video data transitions from SDR to HDR. sdr_compatibility_flag may be a flag indicating whether this video data is compatible with an SDR decoder or an SDR display [0449].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of OH and apply them to Sato in view of Bordes. One would be motivated as such to display a video service based on a wide color gamut on a display apparatus regardless of the display apparatus. (OH: [0021]).

Regarding claim 20, Sato in view of Bordes teaches the method according to claim 19. Sato in view of Bordes does not teach the following limitations, however, in an analogous art, OH teaches wherein the dynamic range of the enhanced image data is standard dynamic range (SDR), and the dynamic range of the enhanced image data is converted from the SDR to high dynamic range (HDR) on a basis of the dynamic range metadata (hdr_sdr_transition_flag may be a flag indicating whether this video data transitions from HDR to SDR. sdr_hdr_transition_flag may be a flag indicating whether this video data transitions from SDR to HDR. sdr_compatibility_flag may be a flag indicating whether this video data is compatible with an SDR decoder or an SDR display [0449].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of OH and apply them to Sato in view of Bordes. One would be motivated as such to display a video service based on a wide color gamut on a display apparatus regardless of the display apparatus. (OH: [0021]).

Allowable Subject Matter
Claims 6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486